 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT

 9                       CENTRAL DISTRICT OF CALIFORNIA
10                                   WESTERN DIVISION
11
     WENDY DAVIS
12
                        Plaintiff,             Case No. 2:20-cv-05738-SB (JDEx)
13
                   v.                          STIPULATED PROTECTIVE
14                                             ORDER
   MICHAEL L. BANGS AS THE
15 PERSONAL REPRESENTATIVE
   AND EXECUTOR OF THE
16 ESTATE OF MARK L. BUTLER
   and DOES 1 THROUGH 10,
17 inclusive,
18                Defendants.

19 MICHAEL L. BANGS,
   Executor of the Estate of Mark L.
20 Butler,
21                      Counterclaimant,

22                 v.

23 WENDY DAVIS,
24                      Counter-Defendant

25
26        Based on the parties’ Stipulation (Dkt. 35) and for good cause shown therein,
27 the Court finds and orders as follows.
28
 1 1.      PURPOSES AND LIMITATIONS
 2         Discovery in this Action (as that term is defined herein) is likely to involve
 3 production of confidential, proprietary, sensitive, or private information for which
 4 special protection from public disclosure and from use for any purpose other than
 5 prosecuting this Action may be warranted. Accordingly, the parties hereby stipulate
 6 to and petition the Court to enter the following Stipulated Protective Order (the
 7 “Order”).     The parties acknowledge that this Order does not confer blanket
 8 protections on all disclosures or responses to discovery and that the protection it
 9 affords from public disclosure and use extends only to the limited information or
10 items that are entitled to confidential treatment under the applicable legal principles.
11 2.      GOOD CAUSE STATEMENT
12         Discovery in this Action is likely to involve production of personal, sensitive,
13 and/or private material, and confidential and/or proprietary information for which
14 special protection from public disclosure and from use for any purpose other than
15 prosecution of this Action is warranted. Such confidential, personal, sensitive, and
16 proprietary materials and information consist of, among other things: personal
17 identifying information relating to bank accounts; financial statements and records;
18 non-public business information; medical and health information; private sensitive
19 conversations regarding sexual acts, conduct, or history; and information otherwise
20 generally unavailable to the public, or which may be privileged or otherwise
21 protected from disclosure under state or federal statutes, court rules, case decisions,
22 or common law.
23         Accordingly, to expedite the flow of information, to facilitate the prompt
24 resolution of disputes over confidentiality of discovery materials, to adequately
25 protect information the parties are entitled to keep confidential, to ensure that the
26 parties are permitted reasonably necessary uses of such material in preparation for
27 and in the conduct of trial, to address their handling at the end of the litigation, and
28 serve the ends of justice, a protective order for such information is justified in this
 1 matter. It is the intent of the parties that information will not be designated as
 2 confidential for tactical reasons and that nothing be so designated without a good
 3 faith belief that it has been maintained in a confidential, non-public manner, and
 4 there is good cause why it should not be part of the public record of this case.
 5 3.      ACKNOWLEDGMENT OF UNDER SEAL FILING PROCEDURE
 6         The parties further acknowledge, as set forth in Paragraph 14.3, below, that
 7 this Order does not entitle them to file confidential information under seal; Local
 8 Civil Rule 79-5 sets forth the procedures that must be followed and the standards
 9 that will be applied when a party seeks permission from the court to file material
10 under seal. There is a strong presumption that the public has a right of access to
11 judicial proceedings and records in civil cases. In connection with non-dispositive
12 motions, good cause must be shown to support a filing under seal. See Kamakana v.
13 City and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen.
14 Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony
15 Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective
16 orders require good cause showing), and a specific showing of good cause or
17 compelling reasons with proper evidentiary support and legal justification, must be
18 made with respect to Protected Material that a party seeks to file under seal. The
19 parties’ mere designation of Disclosure or Discovery Material as CONFIDENTIAL
20 does not— without the submission of competent evidence by declaration,
21 establishing that the material sought to be filed under seal qualifies as confidential,
22 privileged, or otherwise protectable—constitute good cause.
23         Further, if a party requests sealing related to a dispositive motion or trial, then
24 compelling reasons, not only good cause, for the sealing must be shown, and the
25 relief sought shall be narrowly tailored to serve the specific interest to be protected.
26 See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir. 2010). For
27 each item or type of information, document, or thing sought to be filed or introduced
28 under seal, the party seeking protection must articulate compelling reasons,

                                                3
 1 supported by specific facts and legal justification, for the requested sealing order.
 2 Again, competent evidence supporting the application to file documents under seal
 3 must be provided by declaration.
 4        Any document that is not confidential, privileged, or otherwise protectable in
 5 its entirety will not be filed under seal if the confidential portions can be redacted.
 6 If documents can be redacted, then a redacted version for public viewing, omitting
 7 only the confidential, privileged, or otherwise protectable portions of the document,
 8 shall be filed. Any application that seeks to file documents under seal in their
 9 entirety should include an explanation of why redaction is not feasible.
10 4.     DEFINITIONS
11        4.1    Action:    This pending federal lawsuit captioned, Wendy Davis v.
12 Michael L. Bangs, as Executor and Personal Representative of the Estate of Mark L.
13 Butler, Case No. 2:20-cv-05738-GW-JDE.
14        4.2    Challenging Party:      a Party or Non-Party that challenges the
15 designation of information or items under this Order.
16        4.3    “CONFIDENTIAL” Information or Items: any document, response to
17 discovery, testimony, tangible thing, or other information, regardless of how it is
18 generated, stored, maintained, produced or disclosed in connection with this action
19 that the party designating the material as CONFIDENTIAL believes in good faith to
20 contain confidential sexual, medical, personal, financial information, or otherwise
21 sensitive information.
22        4.4    Designating Party: a Party or Non-Party that designates information or
23 items that it produces in disclosures or in responses to discovery as
24 “CONFIDENTIAL.”
25        4.5    Disclosure or Discovery Material: all items or information, regardless
26 of the medium or manner in which it is generated, stored, or maintained (including,
27 among other things, testimony, transcripts, and tangible things), that are produced or
28 generated in disclosures or responses to discovery in this matter.

                                              4
 1        4.6    Expert: a person with specialized knowledge or experience in a matter
 2 pertinent to the Action who has been retained by a Party or its counsel to serve as an
 3 expert witness or as a consultant in this Action.
 4        4.7    Non-Party: any natural person, partnership, corporation, association or
 5 other entity not named as a Party to this action.
 6        4.8    Party:   any party to this Action, including all of their agents,
 7 employees, consultants, retained experts, and Counsel (and their support staffs).
 8        4.9    Producing Party: a Party or Non-Party that produces Disclosure or
 9 Discovery Material in this Action.
10        4.10 Professional Vendors:        persons or entities that provide litigation
11 support services (e.g., photocopying, videotaping, translating, preparing exhibits or
12 demonstrations, and organizing, storing, or retrieving data in any form or medium)
13 and their employees and subcontractors.
14        4.11 Protected Material:      any Disclosure or Discovery Material that is
15 designated as “CONFIDENTIAL.”
16        4.12 Receiving Party:       a Party that receives Disclosure or Discovery
17 Material from a Producing Party.
18 5.     SCOPE
19        The protections conferred by this Order cover not only Protected Material (as
20 defined above), but also (1) any information copied or extracted from Protected
21 Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
22 and (3) any testimony, conversations, or presentations by Parties or their Counsel
23 that might reveal Protected Material. However, the protections conferred by this
24 Order do not cover the following information: (a) any information that is in the
25 public domain at the time of disclosure to a Receiving Party or becomes part of the
26 public domain after its disclosure to a Receiving Party as a result of publication not
27 involving a violation of this Order, including becoming part of the public record
28 through trial or otherwise; and (b) any information known to the Receiving Party

                                              5
 1 prior to the disclosure or obtained by the Receiving Party after the disclosure from a
 2 source who obtained the information lawfully and under no obligation of
 3 confidentiality to the Designating Party.
 4        Any use of Protected Material at trial shall be governed by the orders of the
 5 trial judge. This Order does not govern the use of Protected Material at trial.
 6 6.     DURATION
 7        Once a case proceeds to trial, information that was designated as
 8 CONFIDENTIAL or maintained pursuant to this Order used or introduced as an
 9 exhibit at trial becomes public and will be presumptively available to all members of
10 the public, including the press, unless compelling reasons supported by specific
11 factual findings to proceed otherwise are made to the trial judge in advance of the
12 trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause” showing for
13 sealing documents produced in discovery from “compelling reasons” standard when
14 merits-related documents are part of court record). Accordingly, the terms of this
15 Order do not extend beyond the commencement of the trial.
16 7.     DESIGNATING PROTECTED MATERIAL
17        7.1    Exercise of Restraint and Care in Designating Material for Protection.
18 Each Party or Non-Party that designates information or items for protection under
19 this Order must take care to limit any such designation to specific material that
20 qualifies under the appropriate standards. The Designating Party must designate for
21 protection only those parts of material, documents, items or oral or written
22 communications that qualify so that other portions of the material, documents, items
23 or communications for which protection is not warranted are not swept unjustifiably
24 within the ambit of this Order.
25        Mass, indiscriminate or routinized designations are prohibited. Designations
26 that are shown to be clearly unjustified or that have been made for an improper
27 purpose (e.g., to unnecessarily encumber the case development process, to impose
28

                                               6
 1 unnecessary expenses and burdens on other parties, or to strategically disadvantage
 2 one party) may expose the Designating Party to sanctions.
 3        If it comes to a Designating Party’s attention that information or items that it
 4 designated for protection do not qualify for protection, that Designating Party must
 5 promptly notify all other Parties that it is withdrawing the inapplicable designation.
 6        7.2    Manner and Timing of Designations. Except as otherwise provided in
 7 this Order, or as otherwise stipulated or ordered, Disclosure or Discovery Material
 8 that qualifies for protection under this Order must be clearly so designated before
 9 the material is disclosed or produced.
10        Designation in conformity with this Order requires:
11               (a)   for information in documentary form (e.g., paper or electronic
12 documents, but excluding transcripts of depositions or other pretrial or trial
13 proceedings), that the Producing Party affix at a minimum, the legend
14 “CONFIDENTIAL” to each page that contains protected material. If only a portion
15 of the material on a page qualifies for protection, the Producing Party also must
16 clearly identify the protected portion(s) (e.g., by making appropriate markings in the
17 margins).
18        A Party or Non-Party that makes original documents available for inspection
19 need not designate them for protection until after the inspecting Party has indicated
20 which documents it would like copied and produced. During the inspection and
21 before the designation, all of the material made available for inspection shall be
22 deemed “CONFIDENTIAL.”              After the inspecting Party has identified the
23 documents it wants copied and produced, the Producing Party must determine which
24 documents, or portions thereof, qualify for protection under this Order.         Then,
25 before producing the specified documents, the Producing Party must affix the
26 “CONFIDENTIAL” legend to each page that contains Protected Material. If only a
27 portion of the material on a page qualifies for protection, the Producing Party also
28

                                              7
 1 must clearly identify the protected portion(s) (e.g., by making appropriate markings
 2 in the margins).
 3               (b)    for testimony given in depositions or in other pretrial or trial
 4 proceedings, the Designating Party may either:
 5                      (i)     identify on the record, before the close of the deposition or
 6         other pretrial or trial proceedings, all protected testimony by specifying the
 7         portions of the testimony that qualify as ‘CONFIDENTIAL”; or
 8                      (ii)    designate    the     entirety     of    the    testimony     as
 9         “CONFIDENTIAL” or on the record, before the close of the deposition or
10         other pretrial or trial proceeding. In this instance, the entire transcript shall be
11         treated as either “CONFIDENTIAL” or until thirty (30) days after receipt of
12         the final transcript by counsel for the witness, after which the information
13         revealed    during    the    deposition    shall     cease   to    be   treated   as
14         “CONFIDENTIAL” , unless the witness or counsel for the witness designates
15         those portions of the deposition transcript as “CONFIDENTIAL” or in
16         writing before the thirty (30) days have expired.
17               (c)    for information produced in some form other than documentary
18 and for any other tangible items, that the Producing Party affix in a prominent place
19 on the exterior of the container or containers in which the information is stored the
20 legend “CONFIDENTIAL.”              If only a portion or portions of the information
21 warrants protection, the Producing Party, to the extent practicable, shall identify the
22 protected portion(s).
23         7.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
24 failure to designate qualified information or items does not, standing alone, waive
25 the Designating Party’s right to secure protection under this Order for such material.
26 Upon timely correction of a designation, the Receiving Party must make reasonable
27 efforts to assure that the material is treated in accordance with the provisions of this
28 Order.

                                                8
 1 8.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
 2        8.1    Timing of Challenges.      Any Party or Non-Party may challenge a
 3 designation of confidentiality at any time, subject to the operative Scheduling Order.
 4 Unless a prompt challenge to a Designating Party’s confidentiality designation is
 5 necessary to avoid foreseeable, substantial unfairness, unnecessary economic
 6 burdens, or a significant disruption or delay of the litigation, a Party does not waive
 7 its rights to challenge a confidentiality designation by electing not to mound a
 8 challenge promptly after the original designation is disclosed.
 9        8.2    Meet and Confer. The Challenging Party shall initiate the dispute
10 resolution process under Local Rule 37.1 et seq.
11        8.3    Joint Stipulation. Any challenge submitted to the Court shall be via a
12 joint stipulation pursuant to Local Rule 37-2.
13        8.4    The burden of persuasion in any such challenge proceeding shall be on
14 the Designating Party.     Frivolous challenges, and those made for an improper
15 purpose (e.g., to harass or impose unnecessary expenses and burdens on other
16 parties) may expose the Challenging Party to sanctions. Unless the Designating
17 Party has waived or withdrawn the confidentiality designation, all parties shall
18 continue to afford the material in question the level of protection to which it is
19 entitled under the Producing Party’s designation until the Court rules on the
20 challenge.
21 9.     ACCESS TO AND USE OF PROTECTED MATERIAL
22        9.1    Basic Principles. A Receiving Party may use Protected Material that is
23 disclosed or produced by another Party or by a Non-Party in connection with this
24 Action only for prosecuting, defending or attempting to settle this Action. Such
25 Protected Material may be disclosed only to the categories of persons and under the
26 conditions described in this Order.      When the Action has been terminated, a
27 Receiving Party must comply with the provisions of Paragraph 15 below (FINAL
28 DISPOSITION).

                                              9
 1        Protected Material must be stored and maintained by a Receiving Party at a
 2 location and in a secure manner that ensures that access is limited to the persons
 3 authorized under this Order.
 4        9.2   Disclosure of “CONFIDENTIAL” Information or Items.                   Unless
 5 otherwise ordered by the Court or permitted in writing by the Designating Party, a
 6 Receiving     Party     may     disclose    any      information   or   item   designated
 7 “CONFIDENTIAL” only to:
 8              (a)      the Receiving Party’s Counsel in this Action, as well as
 9 employees of said Counsel to whom it is reasonably necessary to disclose the
10 information for this Action;
11              (b)      the Receiving Party and the individuals, representatives, and/or
12 agents of the Receiving Party to whom disclosure is reasonably necessary for this
13 Action;
14              (c)      Experts (as defined in this Order) of the Receiving Party to
15 whom disclosure is reasonably necessary for this Action and who have signed the
16 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
17              (d)      the court and its personnel;
18              (e)      court reporters and their staff;
19              (f)      professional jury or trial consultants, mock jurors, and
20 Professional Vendors to whom disclosure is reasonably necessary for this Action
21 and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
22 A);
23              (g)      the author or recipient of a document containing the information
24 or a custodian or other person who otherwise possessed or knew the information;
25              (h)      during their depositions, witnesses and attorneys for witnesses, in
26 the Action to whom disclosure is reasonably necessary provided: (1) the deposing
27 party requests that the witness sign the “Acknowledgment and Agreement to Be
28 Bound” (Exhibit A); and (2) the witness will not be permitted to keep any

                                                10
1 confidential information. Pages of transcribed deposition testimony or exhibits to
2 depositions that reveal Protected Material may be separately bound by the court
3 reporter and may not be disclosed to anyone except as permitted under this Order;
4                 (i)   any mediator or settlement officer, and their supporting
5 personnel, mutually agreed upon by any of the parties engaged in settlement
6 discussions; and
7                 (j)   any other person or entity that the Designating Party agrees to in
8 writing.
 9 10.     PROTECTED MATERIAL SUBPOENAED OR ORDERED
           PRODUCED IN OTHER LITIGATION
10
           If a Party is served with a subpoena or a court order issued in other litigation
11
     that compels disclosure of any information or items designated in this Action as
12
     “CONFIDENTIAL” that Party must:
13
                  (a)   promptly notify in writing the Designating Party.            Such
14
     notification shall include a copy of the subpoena or court order;
15
                  (b)   promptly notify in writing the party who caused the subpoena or
16
     order to issue in the other litigation that some or all of the material covered by the
17
     subpoena or order is subject to this Order. Such notification shall include a copy of
18
     this Order; and
19
                  (c)   cooperate with respect to all reasonable procedures sought to be
20
     pursued by the Designating Party whose Protected Material may be affected.
21
           If the Designating Party timely seeks a protective order, the Party served with
22
     the subpoena or court order shall not produce any information designated in this
23
     action as “CONFIDENTIAL” before a determination by the court from which the
24
     subpoena or order issued, unless the Party has obtained the Designating Party’s
25
     permission. The Designating Party shall bear the burden and expense of seeking
26
     protection in that court of its confidential material and nothing in these provisions
27
     should be construed as authorizing or encouraging a Receiving Party in this Action
28
     to disobey a lawful directive from another court.
                                              11
1 11.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
           PRODUCED IN THIS LITIGATION
2
                  (a)   The terms of this Order are applicable to information produced
3
     by a Non-Party in this Action and designated as “CONFIDENTIAL.”                  Such
4
     information produced by Non-Parties in connection with this Action is protected by
5
     the remedies and relief provided by this Order. Nothing in these provisions should
6
     be construed as prohibiting a Non-Party from seeking additional protections.
7
                  (b)   In the event that a Party is required, by a valid discovery request,
8
     to produce a Non-Party’s confidential information in its possession, and the Party is
9
     subject to an agreement with the Non-Party not to produce the Non-Party’s
10
     confidential information, then the Party shall:
11
                        (1)    promptly notify in writing the Requesting Party and the
12
     Non-Party that some or all of the information requested is subject to a
13
     confidentiality agreement with a Non-Party;
14
                        (2)    promptly provide the Non-Party with a copy of the
15
     Stipulated Protective Order in this Action, the relevant discovery request(s), and a
16
     reasonably specific description of the information requested; and
17
                        (3)    make the information requested available for inspection by
18
     the Non-Party, if requested.
19
                  (c)   If the Non-Party fails to seek a protective order from this court
20
     within 14 days of receiving the notice and accompanying information, the Receiving
21
     Party may produce the Non-Party’s confidential information responsive to the
22
     discovery request. If the Non-Party timely seeks a protective order, the Receiving
23
     Party shall not produce any information in its possession or control that is subject to
24
     the confidentiality agreement with the Non-Party before a determination by the
25
     court. Absent a court order to the contrary, the Non-Party shall bear the burden and
26
     expense of seeking protection in this court of its Protected Material.
27
28

                                               12
1 12.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
2          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
3 Protected Material to any person or in any circumstance not authorized under this
4 Order, the Receiving Party must immediately: (a) notify in writing the Designating
5 Party of the unauthorized disclosures, (b) use its best efforts to retrieve all
6 unauthorized copies of the Protected Material, (c) inform the person or persons to
7 whom unauthorized disclosures were made of all the terms of this Order, and (d)
8 request such person or persons to execute the “Acknowledgment and Agreement to
9 Be Bound” that is attached hereto as Exhibit A.
10 13.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
           PROTECTED MATERIAL
11
           When a Producing Party gives notice to Receiving Parties that certain
12
     inadvertently produced material is subject to a claim of privilege or other protection,
13
     the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
14
     Procedure 26(b)(5)(B). Pursuant to Federal Rule of Evidence 502(d) and (e), the
15
     inadvertent disclosure of a communication or information covered by the attorney-
16
     client privilege, work product protection, or any other privilege or immunity shall
17
     not constitute a waiver with respect to such privilege, protection, or immunity.
18
     14.   MISCELLANEOUS
19
           14.1 Right to Further Relief. Nothing in this Order abridges the right of any
20
     person to seek its modification by the Court in the future.
21
           14.2 Right to Assert Other Objections. By stipulating to the entry of this
22
     Order, no Party waives any right it otherwise would have to object to disclosing or
23
     producing any information or item on any ground not addressed in this Stipulated
24
     Protective Order. Similarly, no Party waives any right to object on any ground to
25
     use in evidence any of the material covered by this Order.
26
           14.3 Filing Protected Material. A Party that seeks to file under seal any
27
     Protected Material, must comply with Local Civil Rule 79-5. Protected Material,
28
     may only be filed under seal pursuant to a court order authorizing the sealing of the
                                             13
 1 specific Protected Material. If a Party’s request to file Protected Material under seal
 2 is denied by the court, then the Receiving Party may file the information in the
 3 public record unless otherwise instructed by the court.
 4 15.    FINAL DISPOSITION
 5        After the settlement or the final conclusion of all aspects of the Action by
 6 judgment not subject to further appeal, within 30 days of a written request by the
 7 Designating Party, each Receiving Party must return all Protected Material to the
 8 Producing Party or destroy such material. As used in this subdivision, “all Protected
 9 Material” includes all copies, abstracts, compilations, summaries, and any other
10 format reproducing or capturing any of the Protected Material.           Whether the
11 Protected Material is returned or destroyed, the Receiving Party must submit a
12 written certification to the Producing Party (and, if not the same person or entity, to
13 the Designating Party) by the 30 day deadline that: (a) identifies (by category,
14 where appropriate) all the Protected Material that was returned or destroyed and (b)
15 affirms that the Receiving Party has not retained any copies, abstracts, compilations,
16 summaries or any other format reproducing or capturing any of the Protected
17 Material. Notwithstanding this provision, Counsel are entitled to retain an archival
18 copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal
19 memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
20 work product, and consultant and expert work product, even if such materials
21 contain Protected Material. Any such archival copies that contain or constitute
22 Protected Material remain subject to this Protective Order as set forth in Paragraph 6
23 (DURATION).
24 //
25 //
26 //
27 //
28 //

                                             14
1 16.     VIOLATION
2         Any violation of this Order may be punished by appropriate measures
3 including, without limitation, contempt proceedings and/or monetary sanctions.
4
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
5
6
7
     DATED: October 23, 2020
8                                  JOHN D. EARLY
                                   United States Magistrate Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          15
 1                                       EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3 I,    _____________________________             [print   or   type   full   name],    of
 4 _________________ [print or type full address], declare under penalty of perjury
 5 that I have read in its entirety and understand the Stipulated Protective Order that
 6 was issued by the United States District Court for the Central District of California
 7 on October 23, 2020 in the case of Wendy Davis v. Michael L. Bangs, as Executor
 8 and Personal Representative of the Estate of Mark L. Butler, Case No. 2:20-cv-
 9 05738-SB-JDE. I agree to comply with and to be bound by all the terms of this
10 Stipulated Protective Order and I understand and acknowledge that failure to so
11 comply could expose me to sanctions and punishment in the nature of contempt. I
12 solemnly promise that I will not disclose in any manner any information or item that
13 is subject to this Stipulated Protective Order to any person or entity except in strict
14 compliance with the provisions of this Order.
15 I further agree to submit to the jurisdiction of the United States District Court for the
16 Central District of California for enforcing the terms of this Stipulated Protective
17 Order, even if such enforcement proceedings occur after termination of this action.
18 I hereby appoint __________________________ [print or type full name] of
19 _______________________________________ [print or type full address and
20 telephone number] as my California agent for service of process in connection with
21 this action or any proceedings related to enforcement of this Stipulated Protective
22 Order.
23
     DATED:
24
25 City and State where sworn and signed:
26
     Printed name:
27
28 Signature:

                                              16
